DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Argentieri, Reg. No. 69,083 on 6/16/2022.

The application has been amended as follows: 

In The Claims

1. (Currently Amended) A method for dynamically adjusting an aspect ratio of a video, the method comprising:
 	receiving (i) a video having an original aspect ratio and at least one user interface (UI)
element configured to be selected by a user of the video and (ii) an aspect ratio of a display
screen for presenting the video, the at least one UI element having a default position for at least a
portion of the video;
 	automatically determining a display area of the video to be presented based on an active
area in the video, the display area including the active area in the video and having an aspect
ratio equal to the aspect ratio of the display screen;
 	determining that the default position of the at least one UI element is outside the display area;
 	adjusting, in response to a determination that the default position of the at least one UI element is outside of the display area, a size of the video such that the at least one UI element is within the display area; and
 	presenting the display area in the display screen with the at least one UI element for at
least the portion of the video,
 	wherein the video comprises a plurality of video segments organized into a video tree
having at least two paths and wherein (1) automatically determining the display area of the video
to be presented based on the active area in the video and (ii) adjusting the size of the video based
on the default position of the at least one Ul element is performed individually for each video
segment of the plurality of video segments.


22. (Currently Amended) A system for dynamically adjusting an aspect ratio of a video, the system comprising:
 	at least one memory for storing computer-executable instructions; and
 	at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising:
 	receiving (i) a video having an original aspect ratio and at least one user interface (UI) element configured to be selected by a user of the video and (ii) an aspect ratio of a display
screen for presenting the video, the at least one UI element having a default position for at least a
portion of the video;
 	automatically determining a display area of the video to be presented based on an active area in the video, the display area including the active area in the video and having an aspect ratio equal to the aspect ratio of the display screen;
 	determining that the default position of the at least one UI element is outside the display area;
 	adjusting, in response to a determination that the default position of the at least one UI element is outside of the display area, a size of the video such that the at least one UI element is within the display area; and
 	presenting the display area in the display screen with the at least one UI element
for at least the portion of the video,
 	wherein the video comprises a plurality of video segments organized into a video tree having at least two paths and wherein (1) automatically determining the display area of the video to be presented based on the active area in the video and (11) adjusting the size of the video based on the default position of the at least one Ul element is performed individually for each video segment of the plurality of video segments.

32. (Currently Amended) An article comprising:
 	a non-transitory computer-readable medium having instructions stored thereon that, when
executed by one or more computer processors, cause the computer processors to perform
operations comprising:
 	receiving (i) a video having an original aspect ratio and at least one user interface (UI) element configured to be selected by a user of the video and (ii) an aspect ratio of a display screen for presenting the video, the at least one UI element having a default position for at least a portion of the video;
 	automatically determining a display area of the video to be presented based on an active area in the video, the display area including the active area in the video and having an aspect ratio equal to the aspect ratio of the display screen;
 	determining that the default position of the at least one UI element is outside the display area;
 	adjusting, in response to a determination that the default position of the at least one UI element is outside of the display area, a size of the video such that the at least one UI element is within the display area; and
 	presenting the display area in the display screen with the at least one UI element for at least the portion of the video,
 	wherein the video comprises a plurality of video segments organized into a video tree having at least two paths and wherein (i) automatically determining the display area of the video to be presented based on the active area in the video and (ii) adjusting the size of the video based on the default position of the at least one UI element is performed individually for each video segment of the plurality of video segments.

Allowable Subject Matter
Claims 1-8, 22-29, 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to the independent claims overcome the prior art rejection on record. An updated search conducted resulted in prior art US 2015/0278986, Edwin. However, Edwin fails to teach “a plurality of video segments organized into a video tree having at least two paths (i) automatically determining the display area of the video to be presented based on the active area in the video and (ii) adjusting the size of the video based on the default position of the at least one UI element is performed individually for each video segment of the plurality of video segments.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/BRIAN P YENKE/Primary Examiner, Art Unit 2422